Citation Nr: 0407072	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  01-09 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for left knee disorder, to 
include degenerative arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active service during the period April 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Buffalo, New 
York, Regional Office (RO) that continued a denial of service 
connection for a left knee condition, currently diagnosed as 
degenerative arthritis.

This case was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900 (2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).
 
Appellant's request to reopen the claim was submitted in 
August 2000, prior to enactment of the VCAA, and the rating 
action was issued in May 2001, after enactment of the VCAA.  
The VCAA accordingly applies to this claim.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, appellant was not provided with 
effective VCAA notice before or after the adjudication of the 
claim.  The Board must accordingly remand the claim to RO for 
appropriate notification action as a matter of due process.

In conjunction with effective notice, the Board notes that 
both the Statement of the Case (SOC) and the Supplemental 
Statement of the Case (SSOC) seemingly identify the wrong 
issue in view of an earlier rating.  Therefore, those 
documents incorrectly advise appellant in regard to 
outstanding evidentiary requirements.  The SOC and the SSOC 
identify the issue as "new and material evidence" and 
advise appellant in general terms of the evidence required to 
meet that standard.  However, the rating decision of May 2001 
had in fact already reopened the claim and readjudicated the 
claim on its merits.  The representative has highlighted this 
particular matter and sought remand for clarification.  The 
correct issue, therefore, is a straightforward matter of 
service connection for left knee disorder (as identified in 
the rating decision) and the appellant should be provided 
VCAA notice of the specific evidence required to develop his 
claim.  The Board agrees that de novo consideration is 
warranted.

This case was identified for Advance on the Docket since 
appellant's age makes expeditious resolution a matter of 
urgency.  Therefore, once the required VCAA notice has been 
sent, appellant should be advised that he can state in 
writing that he has no further evidence to submit and desires 
immediate appellate review based on the evidence now on file.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for service connection for left 
knee disability have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), and any other legal 
precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
This notice should include information 
concerning getting copies of all 
treatment records from treating 
physicians.  The appellant should be 
requested to assist as needed in 
obtaining records from current treating 
personnel, as well as in obtaining 
records for any treatment of his knee 
condition in the years after service.  
Attempts to obtain records should be 
set forth in the claims file.  
Appellant should be informed that he 
may waive further development and 
request expedited appellate review of 
the evidence now on file.

2.  The RO should arrange for an 
appropriate VA physical examination.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The 
claims folder should be provided to the 
examiner for review prior to the 
examination.  There should be an 
opinion as to whether it is at least as 
likely or not that any knee pathology 
found is related to or was aggravated 
by service.  If a decision can not be 
made without resort to speculation that 
should be indicated on the examination 
report.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for left knee disability.  
In order to comply with all notice and 
duty to assist provisions, the RO 
should conduct a de novo review of all 
evidence associated with this claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




